DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ORGANIC LIGHT-EMITTING DIPLAY APPARATUS WITH CONTACT AREA AT SIDE OF SPACER LOCATED BETWEEN OLEDS”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0183501 A1; hereinafter, “Kim”).
Regarding claims 1-5, 12 and 13:
	re claim 1, Kim discloses (in Fig. 3A) an organic light-emitting display apparatus comprising: 
a substrate 110A [0036];
a plurality of organic light-emitting diodes 150/150A’ [0037] on the substrate;
a spacer 380 [0073] arranged between the plurality of organic light-emitting diodes and protruding away from an upper surface of the substrate;
a conductive layer 360 [0072] overlapping the spacer 380; and
a contact area (e.g., on the left and right sides of “380” in Fig. 3A) exposing the conductive layer 360 at a side of the spacer 380,
wherein a common layer 157A [0042] of the plurality of organic light-emitting diodes and the conductive layer 360 are connected to each other through the contact area;
re claim 2, the organic light-emitting display apparatus of claim 1, wherein the contact area surrounds the spacer (the contact area surrounds the sides of “380”, as seen in Fig. 3A);
re claim 3, the organic light-emitting display apparatus of claim 1, wherein the conductive layer 360 is on a same layer as pixel electrodes 151A (Fig. 3A and [0040]) of the plurality of organic light-emitting diodes 150/150A’ and is spaced apart from the pixel electrodes;
re claim 4, the organic light-emitting display apparatus of claim 1, wherein the conductive layer 360 is a line for transmitting a common power supply voltage (i.e., layer “360” is an auxiliary electrode connect to the common electrode/cathode 153A, see [0072-0073]);
re claim 5, the organic light-emitting display apparatus of claim 1, wherein an area of the conductive layer 360 corresponding to the spacer 380 is greater than an area of the spacer 360 when viewed from a plan view (i.e., in Fig. 3A, the conductive layer 360 has a larger “footprint” than the spacer 380);
re claim 12, the organic light-emitting display apparatus of claim 1, wherein the contact area comprises a plurality of contact holes that surround the spacer 380 (i.e., in Fig. 3A, there are contact holes on both sides of the spacer 380); and
 re claim 13, the organic light-emitting display apparatus of claim 1, further comprising a pixel-defining layer 115A (Fig. 3A and [0056]) covering an edge of pixel electrodes 151A of the plurality of organic light-emitting diodes 150/150A’ and having an opening exposing a center of the pixel electrodes 151A, wherein the spacer 380 protrudes from an upper surface of the pixel-defining layer 115A (i.e., in Fig. 3A, when viewed from a center of a light-emitting diode 150, the spacer 380 protrudes from an upper surface of layer 116A/115A).
Therefore, Kim anticipates claims 1-5, 12 and 13.

Regarding claims 14-17 and 19:
	re claim 14, Kim discloses (in Fig. 3A) an organic light-emitting display apparatus comprising: 
a substrate 110A; 
a plurality of organic light-emitting diodes 150/150A’ on the substrate; 
a pixel-defining layer 115A covering an edge of a pixel electrode 151A of each of the organic light-emitting diodes and exposing a center portion of the pixel electrode; 
a spacer 380 arranged on [a side of] the pixel-defining layer between the plurality of organic light-emitting diodes and protruding from an upper surface of the pixel-defining layer (i.e., in Fig. 3A, when viewed from a center of a light-emitting diode 150, the spacer 380 protrudes from an upper surface of layer 116A/115A); 
a first line 360 overlapping the spacer 380; and 
a contact area exposing the first line 360 at a side of the spacer, wherein a common layer 157A of the plurality of organic light-emitting diodes and the first line 360 are connected to each other through the contact area;
re claim 15, the organic light-emitting display apparatus of claim 14, wherein the contact area surrounds the spacer (Fig. 3A shows the contact areas on both sides of “360”);
re claim 16, the organic light-emitting display apparatus of claim 14, wherein the first line 360 is on same layer as the pixel electrodes 151A of the plurality of organic light-emitting diodes and is spaced apart from the pixel electrodes; and 
re claim 17, the organic light-emitting display apparatus of claim 14, wherein the first line 360 is configured to transmit a common power supply voltage (i.e., layer “360” is an auxiliary electrode connect to the common electrode/cathode 153A, see [0072-0073]).
Therefore, Kim anticipates claims 14-17.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, evidenced by Lee et al. (US 2019/0165063 A1; hereinafter, “Lee”).
Kim does not explicitly disclose a sealing substrate, but Lee is cited as evidence to show that a typical, functional OLED display includes a sealing substrate SUB2 (Fig. 4) arranged to face a first substrate SUB1.  Therefore, Kim’s display will require a sealing substrate when acquiring a complete, functional display; accordingly, Kim inherently anticipates a sealing substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heo et al. (US 2016/0043341 A1; hereinafter, “Heo”).	
Regarding claims 8 and 9:
Kim does not disclose a first line below the conductive layer that is connected to conductive layer by a via hole.
Heo teaches, in a device similar to that of Kim, a first line 312 (see Heo, Fig. 3 and [0086]) below a conductive layer 254 [0052], wherein the conductive layer 254 is connected to the first line 312 via a via hole; and 
wherein the first line 312 is configured to transmit a common power supply voltage (i.e., the first line 312 is a light-blocking metal layer connected to auxiliary electrode/conductive-layer 254).  Heo discloses the first line 312 suppresses light incident into the active layer [0087] and it can minimize a voltage drop in the cathode [0088].
It would have been obvious to one of ordinary skill in the art to modify Kim by incorporating a first line 312, as taught by Heo, because the modification could suppress light incident into the active layer and minimize a voltage drop in the cathode.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US 2014/0167006 A1; hereinafter, “Kim-II”).	
Regarding claim 20:
Kim does not disclose a completed device; accordingly, Lee does not disclose an encapsulation layer to cover the plurality of OLEDs.  However, Kim-II teaches it was very well known in the art to incorporate a thin-film encapsulation layer 300 (Fig. 13 and [0142]) arranged to cover a plurality of organic light-emitting diodes, wherein the thin-film encapsulation layer 300 comprises a first inorganic encapsulation layer 310, an organic encapsulation layer 320, and a second inorganic encapsulation layer 330 that are sequentially stacked.  Kim-II disclose such an encapsulant protects the organic substance from external moisture or oxygen [0142].
It would have been obvious to one of ordinary skill in the art to incorporate (into Kim) an encapsulation layer, as taught by Kim-II, because such an encapsulant could protect the organic substance in the display from external moisture or oxygen.

Allowable Subject Matter
Claims 6, 7, 10, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 6 (when combined with claim 1), and claim 7 depends from claim 7;
Claim 10 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1 and 8);
Claim 11 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1); and 
Claim 18 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 generally disclose spacers in a display apparatus have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892